DETAILED ACTION

Response to Amendment
This action is in response to the remark entered on December 30th, 2020.
Claims 2 – 6, 8 – 23 and 25 – 27 are pending in current application.
Claims 2, 3, 11 and 19 – 20 are amended.
Claims 1, 7, 16 and 24 are cancelled.

Double Patenting
The terminal disclaimer filed on January 5th, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat No.10/377,042 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited and emphasized claim limitation regarding, “a location not visible in the image data” and “a direction of the recognized gesture” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 11 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is also noted that dependent claim based upon the rejected claim are also rejected based upon dependency.  In this instant case, claims 3 -7, 8 – 10, 12 – 15, 17, 18, 20-23 and 25-27.


It is also further noted that applicant newly amended claim limitation regarding “a location not visible in the image data” directs to a negative claim limitation requires a particular positive recitation within applicant’s specification.  Please also see MPEP 217.05 (i) Negative Limitations. The most closet paragraph 0016 discussed an ink marker not visible to human eyes but does not particularly set forth relates to the image data nor does not it commensurate to a location.
The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




It is also noted that dependent claim based upon the rejected claim are also rejected based upon dependency.  In this instant case, claims 3 -7, 8 – 10, 12 – 15, 17, 18, 20-23 and 25-27.

Regarding claim 2, lines 6, claim 11, lines 8 and claim 19, lines 8 the phrase, “a location not visible in the image data” does not distinctly set for the what exactly the location not visible in the image particular referring to as whether the image data not being interpreted for a specific location or the location not being pre-existed in the image data that ought to be specific set forth regards applicant’s invention to what exactly as “a location not visible in the image data” referring to within applicant’s written description. Appropriate clarification is required.

Regarding claim 2, lines 7, claim 11, lines 9 and claim 19, lines 9, the phrase, “a direction of the recognized gesture” does not distinctly set for the what exactly the direction of recognized gesture particular referring to as whether the recognized gesture provides particular direction by its gesture contextual meaning 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2 - 27 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Yoon et al (US Pat Pub No.2015/0032260).

Regarding claims 2, 11 and 19, Yoon et al shows a control system for operation of a mobile machine comprising: a camera system to capture image data 
a sensor interface to receive image data from a camera system (See at least figure 12 for portable mobile terminal as the sensor interface receives image from the camera system also on Para 0117), the image data captures an action of a user that includes a gesture (See at least Figure 10A/B for user action gesture captured also on Para 0108);
detection circuitry to recognize the gesture from the image data ( See at 000least Para 00066 for graphical processor processing image captured by two dimensional camera ; See also at least figure 11A for robot operation location based on the captured image user hand/shoulder gesture RS/RH also on Para 0112 and 0113) and identify an operation for the mobile machine based on the recognized gesture (See at least Para 00066 for graphical processor processing image captured by two dimensional camera ; See also at least figure 11A for robot operation location based on the captured image user hand/shoulder gesture RS/RH also on Para 0112 and 0113); 
a command interface to initiate the identified operation with the mobile machine (See at least Para 0083 for motion recognition module 193 in robot controller initiate main control module 195 based on the user’s manipulation instructions on Para 0081 and 0085 also on Figure 2A).
	the identified operation to cause the movement of the mobile machine to a location not visible in the image data (See at least Para 0087 for user portable 
cause the movement of the mobile machine to the location indicated by the gesture (See at least Para 0088 and 0089 for touch pad 211 as the finger touch input gesture motion detected ).


Regarding claims 3, 12 and 12, Yoon et al shows the gesture includes one or more motions provided from at least one of: arm, hand, linger, or foot movements of the user (See also at least figure 11A for robot operation location based on the captured image user hand/shoulder gesture RS/RH also on Para 0112 and 0113).

Regarding claims 4, 13 and 21, Yoon et al shows the image data includes depth image data ( See at least Para 0067 for depth sensor with the three	 dimensional camera 131 ), the camera system includes an infrared light camera to 

Regarding claims 5, 14 and 22, Yoon et al shows the action of the user further includes a voice command (See at least Para 0081 and 0082 for user voice recognition module), the identified operation is determined from information obtained from the recognized gesture in combination with information obtained from the voice command (See at least Para 0027 for user voice and gesture instruction for determine focused cleaning area).

Regarding claims 7, 16 and 24, Yoon et al shows the identified operation causes movement of the mobile machine (See at least Para 0027 for user voice and gesture instruction identified for determine focused cleaning area for the robot 100 movement operation).

Regarding claims 8, 17 and 25, Yoon et al shows the identified operation causes performance of action by the mobile machine (See at least Para 0027 for 


Regarding claims 9 and 26, Yoon et al shows the camera system and the control system are integrated within the mobile machine (See at least Figure 2A/B for controller 190 with motion recognition module 193 along with image capture unit 120/130 integrated within robot 100).

Regarding claims 10, 18 and 27, Yoon et al shows the identified operation of the mobile machine relates to a location indicated by the action of the user (See also at least figure 11A for robot operation location based on the captured image user hand/shoulder gesture indicated location RS/RH also on Para 0112 and 0113).

Response to Arguments
In response to applicant’s remark that Yoon does not show applicant newly recited claim limitation for the robot movement to a location not visible in the image data and determined based on a direction of the recognized gesture; however, applicant’s attention is now directed to Page 7 above where applicant newly recited claim limitation is now addressed. 
In this instant case, the robot of Yoon does not necessary to be controlled moving to a location based on image control but also could be controlled via user 
Further, the map of space constructed on Para 0129 that is displayed upon the portable mobile terminal 200 that is exerted based upon user hand gesture is also not visible by the robot camera since it is implemented toward/upon the portable mobile terminal but not providing gesture instruction toward robot camera.

	Furthermore, applicant’s remark states that independent claims amended as existed and supported in the Paragraph 0011- 0016 and 0032 - 0035 of applicant’s specification; however, upon further review, Paragraph 0011 – 0016 of applicant’s invention discussed sensor utilization using camera 104 along with user gesture indication 106 and Paragraph 0032 – 0035 discussed action trigger detection unit 304 by camera system interface 302 where skilled in the art could not locate the amended claim limitation regarding, “a location not visible in the image data” and “based on a direction of the recognized gesture” within applicant’s written description.  Applicant is further invited to point out the origin.  
It is also further noted that applicant newly amended claim limitation regarding “a location not visible in the image data” directs to a negative claim limitation requires a particular positive recitation within applicant’s specification.  Please also see MPEP 217.05 (i) Negative Limitations. The most closet paragraph 
The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ian Jen/Primary Examiner, Art Unit 3666